News Release P. O. Box 1980 Winchester, VA22604-8090 FOR IMMEDIATE RELEASE Contact: Glenn Eanes Vice President and Treasurer 540-665-9100 AMERICAN WOODMARK CORPORATION ANNOUNCES FOURTH QUARTER RESULTS WINCHESTER, Virginia (June 4, 2013) American Woodmark Corporation (NASDAQ: AMWD) today announced results for its fourth quarter ended April 30, 2013. Net sales rose by 26% compared with the fourth quarter of the prior fiscal year to $171.1 million. The Company experienced double digit sales gains in each of its sales channels during the fourth quarter of fiscal year 2013, led by new construction sales growth of more than 40%. Net sales rose by 22% to $630.4 million during the Company’s entire fiscal year 2013. The Company generated $5.1 million of net income, or 34 cents per diluted share, during the fourth quarter of its fiscal year 2013, exclusive of an insurance recovery and restructuring charges that combined to increase net income by less than $0.1 million and by less than one cent per diluted share. The Company’s results were substantially more favorable than in the fourth quarter of its prior fiscal year, when the net loss was ($1.6 million) or ($0.11) per diluted share, exclusive of a $0.7 million after-tax write-down of slow-moving inventories and $3.6 million of after-tax restructuring charges. Including all of these items, net income reported in the fourth quarter of fiscal year 2013 was $5.2 million, or 34 cents per diluted share, compared with a net loss in the fourth quarter of fiscal year 2012 of ($6.0 million), or ($0.42) per diluted share. The Company generated net income for the entire fiscal year 2013 of $10.0 million, or 68 cents per diluted share, exclusive of the insurance recovery and restructuring charges that combined to reduce net income by $0.3 million, or 2 cents per diluted share. The Company’s results were substantially more favorable than the loss it experienced in fiscal year 2012 of ($10.8 million), or ($0.76) per share, exclusive of after-tax restructuring charges of $10.0 million. Inclusive of all of these items, net income reported for fiscal year 2013 was $9.8 million, or 66 cents per diluted share, compared with a net loss in fiscal year 2012 of ($20.8 million), or ($1.45) per diluted share. Gross profit for the fourth quarter of fiscal year 2013 was 18.9% of net sales, compared with 12.7% in the prior year’s fourth quarter. Gross profit for the entire fiscal year 2013 was 16.3% of net sales, compared with 12.9% in the prior fiscal year. Gross profit was favorably impacted by reductions in labor and overhead costs associated with the Company’s previous restructuring actions, by the beneficial impact of higher sales volume and the absence of the prior year’s inventory write-down. This favorability was partially offset by the impact of rising materials costs. Selling, general and administrative costs were 13.7% of net sales in the fourth quarter of fiscal year 2013, improved from 15.2% of net sales in the prior year’s fourth quarter. Selling, general and administrative costs improved to 13.5% of net sales for the entire fiscal year 2013, down from 16.2% of net sales in the prior fiscal year. The improvement in the Company’s operating expense ratio was driven by increased sales levels that enabled favorable leverage combined with cost savings from modifications to the Company’s retirement programs, which more than offset increases in costs related to the increased sales levels and increased performance-based compensation. -MORE- AMWD Announces Fourth Quarter Results Page 2 June 4, 2013 The Company generated free cash flow (defined as cash provided by operating activities net of cash used for investing activities) of$20.3 million during the fourth quarter of fiscal year 2013, compared with $0.3 million in the prior year’s fourth quarter. The substantial improvement in the Company’s free cash flow was driven by the improvement in the Company’s operating profitability and favorability from the timing of the Company’s collections from its customers and payments to its vendors, which offset unfavorability from this same factor earlier in the Company’s fiscal year. American Woodmark Corporation manufactures and distributes kitchen cabinets and vanities for the remodeling and new home construction markets.Its products are sold on a national basis directly to home centers, major builders and through a network of independent distributors.The Company presently operates nine manufacturing facilities and nine service centers across the country. Safe harbor statement under the Private Securities Litigation Reform Act of 1995:All forward-looking statements made by the Company involve material risks and uncertainties and are subject to change based on factors that may be beyond the Company's control.Accordingly, the Company's future performance and financial results may differ materially from those expressed or implied in any such forward-looking statements.Such factors include, but are not limited to, those described in the Company's filings with the Securities and Exchange Commission and the Annual Report to Shareholders.The Company does not undertake to publicly update or revise its forward looking statements even if experience or future changes make it clear that any projected results expressed or implied therein will not be realized. -MORE- AMWD Announces Fourth Quarter Results Page 3 June 4, 2013 AMERICAN WOODMARK CORPORATION Unaudited Financial Highlights (in thousands, except share data) Operating Results Three Months Ended Twelve Months Ended April 30 April 30 Net Sales $ Cost of Sales & Distribution Gross Profit Sales & Marketing Expense G&A Expense Restructuring Charges Insurance Proceeds ) - ) - Operating Income (Loss) ) ) Interest & Other (Income) Expense ) ) Income Tax Expense (Benefit) ) ) Net Income (Loss) $ $ ) $ $ ) Earnings Per Share: Weighted Average Shares Outstanding - Diluted Income (Loss) Per Diluted Share $ $ ) $ $ ) Net income (loss), as reported $ $ ) $ $ ) Restructuring Charges, net of tax Insurance proceeds, net of tax ) - ) - Net income (loss), excluding restructuring charges and insurance proceeds $ $ ) $ $ ) Income (Loss) Per Diluted Share, excluding restructuring charges and insurance proceeds $ $ ) $ $ ) -MORE- AMWD Announces Fourth Quarter Results Page 4 June 4, 2013 Condensed Consolidated Balance Sheet April 30 April 30 Cash & Cash Equivalents $ $ Customer Receivables Inventories Other Current Assets Total Current Assets Property, Plant & Equipment Restricted Cash - Other Assets Total Assets $ $ Current Portion - Long-Term Debt $ $ Accounts Payable & Accrued Expenses Total Current Liabilities Long-Term Debt Other Liabilities Total Liabilities Stockholders' Equity Total Liabilities & Stockholders' Equity $ $ Condensed Consolidated Statements of Cash Flows Twelve Months Ended April 30 Net Cash Provided by Operating Activities $ $ Net Cash Used by Investing Activities ) ) Free Cash Flow Net Cash Provided by Financing Activities Net Increase in Cash and Cash Equivalents Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ -END-
